Anthony 2. “ler nery

Case 1:19-cv-00709 Document1 Filed 09/30/19 Page 1 of 8 PagelD #: 1

United States Distict Court
Southern Dishif of. We =f Virginie

Lou Care aot [.[9-0¥- 0009

 

Plasntitt,

Vv. 28 Use & gad]
Drvens Clam
ECT- Medowell (Sis! Horton),
Defendants

Wor Comes, Pre Maat, Anithong lurher, fre ceeding fvo Se,

Gnd respectfully moves Thé hansrable Cour pursiuant L ZEUS EF 2240,

ja THis mnofsn Le ag Puens Clain ben Leorivaien of Rights tinder C2 for of Law,
ale Ss espaport TAereol, Arc Tarner sfales x +o Meowins ,

Stale ment of Facts
fi CL- —f Veehow eli A-3 btra1t
An ony Jurner “se Carrenls ,7 ge reoraked in Feet 16,02 / £5 72 Feema€
Tans betabirn (Fez ") ~eofoue W S€r ving a [0 yeer ferm of Lm pr sonment

M,, C. Mary ka 1s Tae barehen at FOLD -MVM dowel!» Ly Fez bite will Or)

Pune a ZO] C4, Tar ner bIAL Evier ing A-3 une? from Aerag iq JAX

 

Opeca[ Aawsing Warf C“sHu “) for & /CO day Ly vestiscttin e LI4 he CY her ine
 

 

Case 1:19-cv-00709 Document1 Filed 09/30/19 Page 2 of 8 PagelD # 2

| Whe unite [We Turner Went Cell 222 Z shore be personal fo pers o Ae Tar ner
“Shen went hb tell 28° maa wth & Tamele Laman fears xe gO? , uhrle. Being

ww cell 2G Seven tamale tym Dil Came Eo the Cell Zhe. The Tamats

Con tron Eel {4 Jur ner 6 Megabei pate DC jamal. Name. ‘Gaenky ti feo

| Loe Hes ty The. hewtoranl otto ald The D.C (argc hal The. Seceerste Tavera hs
Seruite lszs") offeer Mor Tua shu wed byrne Coy 4deahral letter ux [4p,
Tarra nant as Wie sender >» Phe Lamates [eff vt The foorq arfer Con fraifrks
Me Tarners [4 furner le&F out The rem Grea F: Dainale bark O« pry WT
[hetaener Gad lark Dixon -par went tq Cell (2§ te Haale , phy le. by,
Turner las (4 cell 128» Three Atbackers Came 1a The Celle La paste
Denie. K Jecksen—o00e and Mark Dixon “O07 pelle f 9a Fearves On WP dra ed
fn fees sate F té AF SE [t are Murder A FL REL Mp Farner SIragg le.
hugot our The teem atiee g Tamales Wes Trying G Jam MerTurner 1 We
foem » Me Tarner wes Told bg Dn Tamales gh eur of Fhe lire or He wold get ke Med,
The Tnamates Gleo feo bhed [ri Farner of 4 hi personal pree pets TAa Pr Wes
in! bik Cell 222 AMB nthe My Tarner Bld Phe Ta mate the tafarmatah was
weitten by A €€ Me ia The SHU name Ko reg Baas le, CF / W The lanai seed
el sis frlen had ng reason CG he tng TAar thes hebeye. The sis offer
Mr, Jarner Then went t the hewheniak office » MM, Tarner Spoke Ee sis obficee.
Moe Ten) ) hie tenant fausles, » Lies tenaaT Diamnont about The <bucdhoh ° Thés
ah advised Mp, fur ner Ae woveta Dz paler yewed, Be Meey phereaf assess maint Gnd |
Frans bers Wy. Tarn Tstd svc othcen Marlon he Cowie Verity The fiircat bey The
Camera ani Trak he wanted 4 Se tra fren Buses _ tae bie atfackers "ew Tuapner
Wont t the SsHu on Zune 4, 20/9 + Aus 14, 2019 Ma Tarner was Told by sis K Starks
Fat sis) forte Feft Ars srtnetwn juns rot a three and recommended lip,
Jarver ye hath ovr Te Carr poral MA urn jatar ed sis Kk. starks thet

 

(SIS H2-Tor elect nek eater vied him» On Anpraninatés Sear ZO/F Lreutenaa fr
Case 1:19-cv-00709 Document1 Filed 09/30/19 Page 3 of 8 PagelD #: 3

Saunders tpole. Mer. Turner an jacidert feeyancE py Peles ors ZL ge back, 04 Tre
Compourad where The Thre st exisk » Me Tar ner Wes advised by Spa ff TRel
As wil be wh the. shu for bbe (2 with, and fe Aer To recite B prere pacident
| Lepact whach well Parle wr, Tarn’ Te for Eek “fF Ley s ar goed Tame » (tr,

Turner 1s Carren Ay shill 1 Pre SH

STS Horions Conduct

Mr, for Ten 2, ots oP brea at Fep-medowell iol inlerviewed Mn, Tap Aer iy Agr |,
2EIG tat fe ejards Te The javeshg atten WYN Tarnel Was i volved weth ya Merck 22/4
Ta Pe Aprif,2019 palerviéw sis Horton Threaten ra larner by 7z Ming fr,
Turner Tat he blovdd “lrag Mr darny bhp (2 withs o£ he woutd rst Cooper alé
on Tae ives yeti , MW, Jarner Told sts Har Ton he ded nef ne Ant, inbiinePon
Lb Support IG Indes his itign » On eyyprextna tel (nay, 20)4 Svs Hor far)
received a fetter That Was wrerthen 6 4g Da mae Kar es Ba ser a Kores evs le,
#17) foosed merTarnes name on whe leer and sent sis Horton traduleat
lor foekesn hal inbormatyn loperatins ita 6fa ll or Zamates at Pele L-
Medowell. SIS Horton let a hentenant bebe En fo baiz tee Ty pr ate. Spanley"
Lead te letter, Which be Knew Mp, Jarner wes aloo & Dl Damezve « SUS
Dorit acters lead te tamaté “Spanky” tél Te tomate a nee AB
ram De faalk MaTarpter Was Far ded ws frm sWdAak Mr, Horton Shreitiect
hivr » The informadoon Aah Was poe Vite. Te Lamete “span ky” fran is florton
Was He resust of a assault, Atéma fi Murder on ber, Furnes FY fo, My,
Tarner also wes robbed oF all his personal preperls 1 regerds ef Sis
fyrlen lep fCOFEES TO 4 al Cenduct.

 

 
4 of 9

Case 1:19-cv-00709 Document1 Filed 09/30/19 Page 4 of 8 PagelD #: 4

Claim

Deprivafroh of Big hls under Color of Law

SIS Ofbrcen, Me Morton, Violaled pip, Terre GF 2 E15 1

poy Ss , 7 , a f ) foe “ a
Amen dnant Fg his” Lhe) y he Shotwel BanelPhEr (Ain ale. Gen din Bal ptoron aes

bth The Uleak be Cause Me Teirner tr pers or Serce sly bodls harm» The

a | , . te ; ’ eo wy
AF f Ame rd Méal- Pree withes No State shall tee deprive aA Person et hfe, .

L berle Or Pro perl p Without due [LOSE of Lew) + The Eighth Amend meat imposes

tc — - . . ¢
do That excessive. besf Ougar rol Te be. feguired, HOt EKCES SMES PINS enpoosd , her.

ty, ; ° #. Zz
Chad ee “wausual pueatsh yneat intl ctel, é iy The Courts at Law”.
. Vy, Yore , Aypr on ” ate, (NRG, Z2OLFG sve obfece/s. Harfan shee a

sq waa le: “Seanky." d Frauduleat Contdentral lefer wriften by inmn ale

¢

Korey Barles #17) feo vid 6 WCC IIIA A has rahor matron against other pamales

Lith [Turner pame Fi 997 as The senthec s

 

 
5 of &

 

Case 1:19-cv-00709 Document1 Filed 09/30/19 Page 5 of 8 PagelD #: 5

My, forlorn Kaew and Knows Thal showing ahrmatiin of Tek nature
. “ (€ i
lould fause iumetes Th retahatle on fe Turner » The. Erg ATA
Amene ment imposes a duty Or) priser officiate 4 frélect Prisoners

fy : — rad f}
from Viofenie. at The bande of aTher feessners

farm tc Va brennan.»
SU US. 885,883 £1904)

y if whe ad , a - ,
VY, ie Horion * fnifees atlacath by refahafren bor bYr, Varner nor

Cee f erating fo Bue CAV ELAG A ten and glie bee. Cetite FID Vurnti (AS 70 ~

: Char ged lq Tae laveshseteen 4 t. Herlen debbheratels ar infeatrrne/ ly

bee hed b pertorm a manttest dats 7 feck let chcreg ard oF Tae. Conn sepnenee
aS athe ing phe bbe ov i coperls ef eng Fhe» Me, fachn acted ub Aré
adevduel Capacity therchy €, = The Scope. of FBP feles

[AAA ee Cop acs  @ifchy exceed iag 7hé SCope C3 fe (CG

- f aa . De c (C r e
Statement, Federal Law and US Congtstuteon+s Lt 1s, rdeed,

 
off

Case 1:19-cv-00709 Document1 Filed 09/30/19 Page 6 of 8 PagelD #: 6

four i Fag Foal” ack ng or foul L act poets pe lherate. wanda heen he

be a Sub stante/ risk oF SO (OS farm ha POE PALE ws The egeenua lear

| . a am . . .
of feckless ly ake regarding Thal risk « TAME, SW eS. af G36 97D

— On Fae (4% 2019 Wr: HtorTen Llered Me Turner pavesh ge aftornt
Gad pele ased him Lon ee, Pousin, linet Gnd P Pe aswegnes A him Te

genera / pepe Jahon Kno wag ofhir ra males Would be See bing vefabufren
b, Tae fraudulent Contiden tes / bf ers hen U4, Tar nes reported te he
ass ned housens uak Several tam afes epproce hed ber tay Fh Karves , They

Asstiuftled phrvfuraer ant 0 b4ed Mer. Jacner or all prs fer sen properly @

 

 
7.0of #

Case 1:19-cv-00709 Document 1 Filed 09/30/19 Page 7 of 8 PagelD #: 7

lonelasiod

MMe. Tarner 13 seeking that (,, ortin Compen se hin ff £75; 00
by the bs? of Aus Personal sarap arth and ang Court Fee assocta tte!
lis Tus Clacm ; end (egies fang TA Cony pein. fa [E- ek Y7 clays
good Fine. That fe 1s expectecl fo less because ef Phe pacidleat Oxporte
Ae has receced br rebasray % go back on Te. Pe iSEN bom pound a ere
Be threat sti exis? , Adda by, Mes Terner 15 repues tos ne ot
i En fore and Expedite a froherive STly eullay “sede, ordercsas My,
for fon b sla Gg Able from /Yy, Turner clara here Court (ire cee, rng

and ane Time atfel »

 

 
- Case 1:19-cv-00709 Document 1. Filed 09/30/19. Page 8 of 8 PagelID #: 8
hespeet falls Submited on [Rs ZS #4 day of Sea Timber ZELF,

LEA, bhittheny ——
An thong Tar ner Asin * C9393 007
FOL Medo well
PO Box 1009
Welch, WV 24¢0/

Cot eile of Servite

The lindersiga lect fees Thal a True Goad Correck lepy
of The fore g orc instumeat has been mated te fe Clerle of
the Gurt (ac égtat) hoc Phe Uncted States Datict Court fr
Zar South ern Dis if of Weer Viegoack y ZL be served upon tf

¢ ’ 4 c ’ — oe
iA Jevrested perkés par ans fae Couch ¢ En fine Syslem j

 

 

¥ of £
